Title: From Benjamin Franklin to Richard Jackson, 22 September 1763
From: Franklin, Benjamin
To: Jackson, Richard


Dear Sir,
Boston, Sept. 22. 1763
As I write in pain with a lately dislocated Arm, I can do little more than acknowledge the Receipt of you several Favours of Apr. 7. May 19. and June 18. all which I shall answer more fully when I get home, where I hope to be in about three Weeks; at the Meeting of our new Assembly; when I shall procure the Change you desire to be made in the Vote of Agency. I must have express’d my self with strange Obscurity in my Letters relating to Coxe’s Affair, or you read it with too little Attention. I certainly never meant to propose taking a Share at that Price, and run the Risque of Success in the Application. The Proposal of Messrs. Coxe was, that in case the Grant was confirm’d, or a Territory equivalent obtain’d in lieu of it, we should have one half for £5000. If the Application does not succeed, we have nothing to pay as we are to receive nothing.
The present Indian War, made upon our Western Posts and Settlements by the Chippaways and Ottawaws, French Indians, with whom we never before the Conquest of Canada had any Correspondence, was undoubtedly stirr’d up by the French Commandant in the Ilinois Country, who sent Belts among them last Fall, before the Peace. They prevail’d on the Delawares to join them, who are grown fond of Plunder since the last War. But I think when the Indians see us in Possession of the Ilinois Posts, still occupied by the French, and of all the other Posts ceded to us by France; this War will cease. I hope however that they will be well chastis’d, particularly the Delawares, before we talk of Peace to them. Or they will be continually breaking with us.
I cannot not add but that I am, with the greatest Esteem, Dear Sir Your most obedient humble Servant
B Franklin
 Addressed: To / Richard Jackson Esqr / Member of Parliamt. for Weymouth / Inner Temple / London
Endorsed: Boston Sept. 22d, 1763 B Franklin Esqr.
